Since the application for the writ of error in this case was granted and before the cause could be reached for submission, the term of office the right to which is the matter in contention in the suit has expired. This is a motion to dismiss the case upon the ground stated. Upon the authority of the decision of this court in McWhorter v. Northcut, 94 Tex. 86, the motion must be granted. It is accordingly ordered that this case be dismissed, without prejudice to the relator's right to bring an action for his salary.
Dismissed.